Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the amendment filed 27 May 2022, independent Claim 1 was amended to require that the lubricant composition contain 0.5 to 2.2 wt% of a “borated polyisobutylene based succinimide dispersant” and 0.2 to 1 wt% of a magnesium detergent “selected from one or more of an overbased alkylbenzene sulfonate detergent and a magnesium sulfur-free phenate detergent”.  As argued by applicant, EX10, EX11, and EX12 containing the boron-containing dispersant, an ashless antioxidant (i.e., one or more of a hindered phenol, sulfurized olefin, and a diarylamine), and a magnesium detergent (i.e., an overbased alkylbenzene sulfonate and a magnesium sulfur-free phenate), while at the same time having limiting amounts of magnesium (not greater than 750 ppm) all produced zero (0) LSPI events per 100,000 cycles in the GM Ecotec LSPI test.  Although the applied prior art reference to Patel et al (US 2015/0322368) discloses the addition of magnesium containing detergents to the lubricating oil compositions, the specific combination of overbased alkylbenzene sulfonate detergent and magnesium sulfur-free phenate detergent, required by independent Claim 1, is not taught or suggested.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
July 8, 2022